DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on June 21, 2022 has been entered. Claims 1-7, 9, 11-17, 19 and 20  remain pending in the application. 
After careful review of the claims filed June 21, 2022, certain defects present in the originally filed claims were not addressed in the non-final Office action mailed March 21, 2022. In order to afford Applicant the opportunity to address these new grounds of rejection, this Office action is being made non-final.
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “ice pulling-out component” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language “ice pulling out” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim limitation “heating component” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language “to heat” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim limitation “detecting unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “detect the ice pulling-out action signal” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim limitation “determining unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “determine that the ice pulling-out component is frozen” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim limitation “collecting unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to collect a reset signal” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “first detecting module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “configured to detect and determine that a fault occurs” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim limitation “second detecting module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “configured to detect that a switch of the ice bin has not been dislocated” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim limitation “controlling module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “configured to control the heating component” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-7, 9, 11-17, 19, and 20  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
ice pulling out component → 30 which appears to be a rotating rake
heating component → no clear corresponding structure
detecting unit→ no clear corresponding structure
determining unit→ no clear corresponding structure 
collecting unit→ no clear corresponding structure 
first detecting module→ no clear corresponding structure 
second detecting module→ no clear corresponding structure 
controlling module→ no clear corresponding structure 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-7, 9, 11-17, 19, and 20 utilize language interpreted under 35 USC 112(f) which the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see “claim interpretation” supra). Specifically, heating component, detecting unit, determining unit, collecting unit, first detecting module, second detecting module, and controlling module, do not have clearly linking structure, material, or acts. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a)  or pre-AIA  section 112, first paragraph, see MPEP 2181 (IV).








The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “gradually” in claims 1, 9, 11, and 14 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, would increments of 50°C be considered gradually increasing? 20°C? 10°C? Since one skilled in the art could not determine what would or would not be considered gradually increasing target temperatures, the scope of the invention is unclear.
With respect to claims 1, 9, and 11, the claims require “controlling a heating component of the ice machine to heat based on one or more preset target temperatures that gradually increase among one another”. The claim appears to encompass a single preset target temperature (one or more). However, a single target temperature cannot gradually increase as it would then be considered to be more than one preset target temperature. Accordingly, it is unclear if a single preset target temperature would meet the limitations of the claim and the scope of the invention unclear. For the purposes of examination, the examiner is going to treat the claim as if it read, ". . .and controlling a heating component of the ice machine to heat based on a plurality of preset target temperatures that 

Claim limitations “heating component”, “detecting unit”, “determining unit”, “collecting unit”, “first detecting module”, “second detecting module”, and “controlling module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 1-7, 9, 11-17, 19, and 20  are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 11-13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,574,974 to Herzog et al., hereinafter referred to as Herzog.
In reference to claims 1 and 11, Herzog discloses the claimed invention including:
A fault handling method (apparatus) for an ice machine, the ice machine including an ice making tray (150) and ice storing bin (168), the method comprising:
detecting and determining (first detecting module 174)  that a fault occurs in an ice pulling-out component (166) of the ice machine (fault condition, as described in column 8 lines 32-42);
detecting (second detecting module 176) that a switch  (feeler arm 172, step 252) of the ice storage bin has not been dislocated for more than a preset manual handling time period (ice harvest delay step 258), see column 7 line 65 through column 8 line 25 (step 256 figure 6); and
controlling (controlling module figs. 7a-7b) a heating component (164) of the ice machine to heat based a plurality of preset target temperatures that increase among one another, see column 9 lines 5-22.
In reference to claim 2, Herzog discloses the claimed invention including:
the detecting and determining that a fault occurs in the ice pulling-out component comprises:
controlling an ice pulling-out operation of the ice pulling-out component (166) and collecting a reset signal (from hall effect sensor 174) of the ice pulling-out component;
analyzing the reset signal (step 302) to determine that the ice pulling-out component is not reset to an equilibrium position (home position, see column 9 lines 23-34); and
determining that the ice pulling-out component is stuck by ices (jam, column 9 line 34).
In reference to claim 3, Herzog discloses the claimed invention including:
detecting and determining that a fault occurs in the ice pulling-out component comprises:
controlling the ice pulling-out component to execute an ice pulling-out operation according to an ice pulling-out control signal (figures 7a-7b); and
determining that the ice pulling-out component is frozen when the ice pulling-out action fails (284).
In reference to claim 9, Herzog discloses the claimed invention including:
A device, comprising:
at least one processor, see column 1 lines 41-45;
a memory (implied with the disclosed controller employing a processor and the disclosed programming); and
at least one program stored on the memory (see column 1 lines 64-68) and implementing that, when executed by the at least one processor, executes acts including:
detecting and determining that a fault occurs in an ice pulling-out component of an ice machine (fault condition, as described in column 8 lines 32-42);
detecting that a switch (feeler arm 172, step 252) of the ice storage bin has not been dislocated for more than a preset manual handling time period (ice harvest delay step 258), see column 7 line 65 through column 8 line 25 (step 256 figure 6); and
controlling a heating component of the ice machine to heat based on a plurality of preset target temperatures that increase among one another, see column 9 lines 5-22.
 In reference to claim 12, Herzog discloses the claimed invention including:
the first detecting module (174) comprises:
a collecting unit (step 304), configured to collect a reset signal of the ice pulling-out component after the ice pulling-out component completes an ice pulling-out operation; and
a determining unit (302 false), configured to analyze the reset signal to determine that the ice pulling-out component is not reset to an equilibrium position (home position), and to determine that the ice pulling-out component is stuck by ice (jammed), see column 9 lines 5-21.
In reference to claim 13, Herzog discloses the claimed invention including:
the controlling module (figures 7a-7b) is configured to control the ice pulling-out component to execute an ice pulling-out operation according to an ice pulling-out control signal; and
the first detecting module (174) comprises:
a detecting unit (hall sensor), configured to detect the ice pulling-out action signal for the ice pulling- out component; and
a determining unit (302 false), configured to determine that the ice pulling-out operation fails according to the ice pulling-out action signal and to determine that the ice pulling-out component is frozen (jammed), see column 9 lines 5-21.
In reference to claims 19 and 20, Herzog discloses the claimed invention including:
a refrigeration device (100), comprising an ice machine body (130), an ice making tray (150) located in the ice machine body (130), a heating component (164), a temperature sensor (180) and an ice pulling-out component (166) for pulling out ices made in the ice making tray.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog.
In reference to claims 4 and 14, Herzog as modified discloses the claimed invention.

Herzog discloses controlling the heating component to heat based on the one or more preset target temperatures comprises:
controlling the heating component to heat for a first preset time period based on a first preset target temperature of the one or more present target temperatures that is higher than an ice detaching temperature (between 0°-2°C, see column 8 lines 43-48);
controlling the heating component to heat for a second preset time period based on a second preset target temperature of the one or more present target temperatures that is higher than the first preset target temperature (between 15°-20°C as described in column 9 lines 5-22). 
Herzog fails to explicitly disclose controlling the heating component to heat based on gradually increasing preset target temperatures until the gradually increasing preset target temperatures reach a third preset target temperature of the one or more present target temperatures. However, repeating a step in the sequence of Herzog to heat to a third temperature higher than the second would make sense as an obvious mechanical expedient for releasing jammed ice from an ice mold. Since Herzog teaches that increasing the temperature of the mold to a second temperature if the ice could not be harvested at the first temperature, it would be logical to repeat this procedure and increase the temperature of the ice mold to a third temperature if ice could not be harvested at the second temperature. Since the only modification required of Herzog to meet the limitations of the claim would be to repeat a heating step at an increasingly higher temperature, and such a modification would be well within the ordinary capabilities of one skilled in the art, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Herzog to include controlling the heating component to heat based on gradually increasing preset target temperatures until the gradually increasing preset target temperatures reach a third preset target temperature of the one or more present target temperatures in order to release jammed ice if the ice was still jammed after reaching the second preset temperature.
In reference to claims 5 and 15, Herzog as modified discloses the claimed invention.
Herzog fails to disclose the third preset target temperature is 105°C. It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, see MPEP 2144.05 (A). Since there is no evidence of record that the third preset target temperature is 105°C is critical in any way, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Herzog such that the third preset target temperature is 105°C since it has been held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05(A).
In reference to claims 6 and 16, Herzog as modified discloses the claimed invention.
When modifying Herzog supra, the modification would include controlling the heating component to heat based on the third preset target temperature for a third preset time period, and acquiring a temperature in an ice making tray of the ice machine, and controlling the heating component to stop heating when the temperature in the ice making tray reaches the third temperature.
Herzog as modified supra fails to disclose the third temperature is a preset evaporating temperature. It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, see MPEP 2144.05 (A). Since there is no evidence of record that the third preset target temperature is an evaporating temperature is critical in any way, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Herzog such that the third preset target temperature is an evaporating temperature since it has been held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05(A).
In reference to claims 7 and 17, Herzog as modified discloses the claimed invention.
When modifying Herzog supra, the modification would include controlling the heating component to continue heating based on the third preset target temperature when the temperature in the ice making tray is lower than the preset evaporating temperature. 
Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 of the response that Herzog fails to disclose the amended limitations of claims 1, 9, and 11. This is respectfully not found persuasive. See column 7 line 65 through column 8 line 17 where Herzog explicitly discloses “If Temp Sum is greater than or equal to Temp Harvest, controller 170 determines 252 a position of feeler arm 172 (shown in FIG. 2) in a manner described above. If feeler arm 172 is away from its "home" position, indicating that the ice bucket 168 is sufficiently full, ice harvest is delayed 254 for three minutes. The delay prevents ice from being harvested when ice storage bin 168 is removed from refrigerator 100.” 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763